Citation Nr: 1757010	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a chest condition.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had service in the United States Army National Guard of the Commonwealth of Puerto Rico from August 1972 to November 1993, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.

In his April 2014 substantive appeal, the Veteran requested a hearing before the Board.  In September 2014, the Veteran withdrew the hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's lumbar spine disorder, to include lumbar muscle spasm, lumbar spondylosis, and L5-S1 central bulging disc, is the result of his ACDUTRA or INACDUTRA service.    

2.  The most probative evidence of record shows that the Veteran's left shoulder disorder, to include shoulder impingement syndrome, is the result of his ACDUTRA or INACDUTRA service.    

3.  The most probative evidence of record shows that the Veteran's chest disorder, to include costochondritis, is the result of his ACDUTRA or INACDUTRA service.    



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 1110; 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.303 (2017).

2.  The criteria for service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 1110; 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.303 (2017).

3.  The criteria for service connection for a chest disorder have been met.  38 U.S.C.A. § 1110; 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. Â§ 101  (21) and (24); 38 C.F.R. Â§ 3.6  (a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. Â§ 3.6  (c)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserted that his lumbar spine, left shoulder, and chest disorders are related to in-service injuries. 

Service treatment records documented the Veteran's medical treatment following an in-service motor vehicle accident in May 1991.  Specifically, the Veteran was standing in the gunner position of a parked vehicle when the vehicle started to roll down a hill.  The Veteran fell backwards and sustained injuries to the lumbar thoracic area when he was trying to jump out of the vehicle.  He subsequently developed increased pain in the lumbar thoracic area.  A statement of medical examination and duty status record indicated that the injury was incurred in the line of duty.  

Thereafter, the Veteran injured his left shoulder in July 1992.  Service treatment records showed that he injured his left shoulder while lifting a heavy object.  An examination revealed tender trapezius and deltoid muscles.  The assessment was a left shoulder strain.  A July 1992 sick slip indicated that the left shoulder injury was incurred in the line of duty.  

The Board notes that the service treatment records and service personnel records indicated that the Veteran's May 1991 and July 1992 injuries were incurred in the line of duty.  However, it is not clear from the record whether the Veteran was on ACDUTRA or INACDUTRA at the time of the injuries.  However, the statement of medical examination and the sick slip noted that the injuries were incurred in the line of duty.  Therefore, the Board concludes that deciding whether the Veteran was on ACDUTRTA or INACDUTRA is not determinative as the evidence confirms that the Veteran was injured during a period of such training as part of his National Guard service.  

The medical evidence of record includes conflicting competent etiological opinions. 

The Veteran submitted a February 2010 private examination conducted by J.T., M.D.  It was noted that the Veteran injured his thorax/lumbar vertebrae when he fell backwards while getting out of a jeep during service.  Dr. T. found that the Veteran currently experienced exacerbations in his upper and lower spine.  It was also noted that the Veteran injured his left shoulder in July 1992.  Dr. T. found that the Veteran's current left shoulder symptoms were associated with in-service injury involving him lifting a heavy object.  With respect to his chest disorder, a diagnosis of costochondritis was rendered.  Dr. T. found that there was objective evidence of tenderness to palpation of all intercostal space in the chest due to the Veteran's documented injury to the ribs during service.  

In March 2010, the Veteran stated that Dr. T. treated him for his lumbar spine, left shoulder, and chest injuries since 1991.  He also reported back, left shoulder, and chest pain, since his in-service injury. 

The Veteran was provided a VA examination in April 2010.  The Veteran described his in-service motor vehicle accident.  The examiner provided diagnoses of lumbar muscle spasm, lumbar spondylosis, and L5-S1 central bulging disc.  The examiner opined that it was less likely as not that the Veteran's lumbar spine disorder was caused by or a result of his military service.  The examiner explained that the Veteran received treatment for his back pain following the accident and received good results, with no evidence of continued medical treatment following the 1991 accident.  Therefore, the examiner concluded that the back pain was acute and transitory which improved with proper treatment given.  

In November 2010, the Veteran was afforded a VA examination to address his left shoulder disorder.  The examiner provided a diagnosis of bilateral shoulder impingement syndrome.  The examiner discussed the Veteran's May 1991 motor vehicle accident, which resulted in trauma to his back and shoulders.  It was also noted that the Veteran injured his left shoulder in July 1992.  The Veteran reported that he was not given treatment for the July 1992 left shoulder injury.  A November 2010 x-ray showed deformity at the lateral body of the left scapula, which could represent a posttraumatic deformity in the proper clinical context.  The x-ray also revealed old left lateral rib fractures.  The examiner concluded that the Veteran's bilateral shoulder impingement was less likely as not related to his military service.  The opinion was based on the lack of evidence showing left shoulder complaints, which indicated that the left shoulder pain was acute and transitory without sequela.   

The Veteran submitted a private medical opinion from A.A., M.D.  Dr. A. noted the Veteran's in-service injury to his lower thoracic and lumbar area in May 1991, as well as an injury to his left shoulder in July 1992.  Following a review of the medical records, Dr. A. opined that the Veteran's shoulder, back, and chest disorders were secondary to his in-service motor vehicle accident.  The examiner noted that the Veteran did not suffer any trauma after the 1991 motor vehicle accident.  In response to the April 2010 and November 2010 VA examiners, the private examiner stated that acute injuries improved in the short run, but that the long term impact of acute injuries can be disabling without the proper diagnosis or treatment.  With respect to the lumbar spine disorder and left shoulder disorder, Dr. A. noted that the service treatment records did not include magnetic resonance imaging of the shoulders and spine.  Therefore, the Veteran eventually developed his current lumbar spine disorder because the in-service injury left him with a weakened back and the left shoulder injuries caused inflammation around the shoulder joint.  With respect to the chest disorder, Dr. A. found that there was no in-service documentation of a rib series done to properly evaluate the ribs.  Therefore, Dr. A. stated that the Veteran more likely than not had a fractured rib that was never treated and not detected until later.  

After considering the conflicting medical opinions, the Board finds that the Veteran is entitled to service connection for his lumbar spine, left shoulder, and chest disorders.  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions is within the province of the adjudicators).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125 (West 2014); White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2 (2017).

In this case, the evidence clearly shows that while the Veteran was on ACDUTRA or INACDUTRA, he injured his lumbar thoracic area in May 1991 and his left shoulder in July 1992.  The Board affords significant probative value to the private medical opinion provided by Dr. A. as it takes into consideration the Veteran's clinical history and the current examination findings, as well as discussed the contrary medical opinions of record.  Dr. A. also provided adequate rationale in support of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  With respect to the chest disorder, there is no contrary medical opinion of record.  The Board assigns limited probative value to Dr. T.'s medical opinion because it was not supported by sufficient rationale.  Id.  The Board assigns limited probative value to the April 2010 and November 2010 VA medical opinions, as the opinions were based on the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that the most probative evidence shows that the Veteran's lumbar spine disorder, left shoulder disorder, and chest disorder are the result of his ACDUTRA and INACDUTRA service.  

Accordingly, service connection is warranted for a lumbar spine disorder, a left shoulder disorder, and a chest disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a lumbar disorder, currently diagnosed as lumbar muscle spasm, lumbar spondylosis, and L5-S1 central bulging disc, is granted. 

Entitlement to service connection for a left shoulder disorder, currently diagnosed as shoulder impingement syndrome is granted. 

Entitlement to service connection for a chest disorder, currently diagnosed as costochondritis is granted.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


